25 F.3d 1059NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
WOMEN'S HEALTH CARE SERVICES, P.A.;  George R. TILLER, P.A.,v.OPERATION RESCUE, National, also known as Operation Rescue;Randall Terry;  Patrick Mahoney;  Keith Tucci;Wendy Wright;  Jim Evans;  Joe Slovenec;James L. Evans, Defendants,Jay Cody Gibson;  Richard Czekaj;  Timothy Gilliam;  PaulRosell;  Linda Hale;  Edwin Wiechen;  David Buck;Scott Woolf, Respondents,andMichael GAMBLE, Respondent-Appellant.Women's Health Care Services, P.A.;  George R. Tiller, P.A.;George R. Tiller, individually;  Wichita FamilyPlanning, Inc., Plaintiffs-Appellees,v.Operation Rescue, National also known Kan.) as OperationRescue;  Randall Terry;  Patrick Mahoney;  KeithTucci;  Wendy Wright;  Jim Evans;  JoeSlovenec;  James L. Evans, Defendants.Jay Cody Gibson;  Richard Czekaj;  Timothy Gilliam;  PaulRosell;  Linda Hale;  Edwin Wiechen;  David Buck;Michael Gamble, Respondents,andScott Woolf, Respondent-Appellant.Women's health Care Services, P.A.;  George R. Tiller, P.A.;George R. Tiller, individually;  Wichita FamilyPlanning, Inc., Plaintiffs-Appellees,v.Operation Rescue, National, also known as Operation Rescue;Randall Terry;  Patrick Mahoney;  Keith Tucci;Wendy Wright;  Jim Evans, Joe Slovenec, DefendantsandJay Cody Gibson;  Richard Czekaj;  Timothy Gilliam,Respondents-Appellants.James L. Evans, Reverend, Movant.Women's Health Care Services, P.A.;  George R. Tiller, P.A.;George R. Tiller, individually;  Wichita FamilyPlanning, Inc., Plaintiffs-Appellees,Operation Rescue, National, also known as Operation Rescue;Randall Terry;  Patrick Mahoney;  Keith Tucci;Jim Evans;  Joe Slovenec;  Wendy Wright,Defendants,Jay Cody Gibson;  Richard Czekaj;  Timothy Gilliam, Respondents,andPaul Rosell, Respondent-Appellant,James L. Evans, Reverend, Movant.Women's Health Care Services, P.A.;  George R. Tiller, P.A.;George R. Tiller, individually;  Wichita FamilyPlanning, Inc., Plaintiffs-Appellees,v.Operation Rescue, National, also known as Operation Rescue;Randall Terry;  Patrick Mahoney;  Keith Tucci;Wendy Wright;  Jim Evans;  Joe Slovenec;James L. Evans, Defendants,Jay Cody Gibson;  Richard Czekaj;  Timothy Gilliam;  PaulRosell;  Linda Hale;  Edwin Wiechen, Respondents.
Nos. 92-3104, 92-3108, 91-3286, 91-3291, 91-3393.
United States Court of Appeals,Tenth Circuit
May 11, 1994.

Before ANDERSON, McKAY and TACHA, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of these appeals.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The cases are therefore ordered submitted without oral argument.


2
In light of our disposition in Women's Health Care Services v. Operation Rescue, No. 91-3250, --- F.3d ---- (10th Cir.  May10, 1994), and the court's determination in  United States v. Cooley, 1 F.3d 985 (10th Cir.1993), regarding disqualification under 28 U.S.C. 455(a), the judgments in each of these cases are VACATED and the matters REMANDED for reconsideration before a different district judge.  All outstanding motions are DENIED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470